Citation Nr: 1422205	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-47 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an initial compensable rating for residuals of a broken nose, status post rhinoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active service from July 1964 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The issue of entitlement to an initial compensable disability for residuals of a broken nose status post rhinoplasty is REMANDED.  


FINDING OF FACT

Sleep apnea is etiologically related to the broken nose the Veteran sustained during active service.  


CONCLUSION OF LAW

Sleep apnea was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has sleep apnea as a result of a broken nose sustained in active service.  A review of the record shows that the Veteran is service-connected for residuals of a broken nose, status post rhinoplasty.  

A review of the post-service medical records shows that the Veteran has been diagnosed with sleep apnea since at least 2005 and that the diagnosis of sleep apnea was based on a sleep study.  

At a June 2010 VA examination, the examiner confirmed the diagnosis of sleep apnea.  In an October 2010 addendum, the VA examiner opined that it was less likely as not that the Veteran's moderate to severe sleep apnea was related to his broken nose or rhinoplasty.  The examiner did not provide a rationale for the opinion.  In a November 2010 addendum, the examiner opined that it was less likely as not that the Veteran's sleep apnea was related to septoplasty or nasal surgery.  The examiner noted that the sleep apnea was related to uvula, soft palate, and upper airway passage pathology; which did not include the nose.  

In March 2012, the June 2010 VA examiner provided another addendum opinion.  At that time, the examiner opined that "rhinoplasty" had nothing to do with sleep apnea and that sleep apnea was usually caused by obstruction of the upper airway and was not related to or caused by broken nasal bones or nasal surgery.  

Also of record are treatment notes from the Veteran's private physician.  In a June 2010 statement, the Veteran's private physician noted that the Veteran had significant obstructive sleep apnea and noted that the Veteran's various problems began in active service when he sustained a deviated nasal septum and that his various problems had not been completely corrected by a May 2005 nasal surgery.

In a July 2012 statement, the Veteran's private physician specifically stated that the Veteran's obstructive sleep apnea began when he was in active service and sustained trauma to the nasal cavity resulting in a marked deviated nasal septum.  The physician further noted that the Veteran underwent surgical treatment in May 2005 for sleep apnea, but that the surgery did not alleviate all of the Veteran's symptoms of sleep apnea.  

The Board finds the opinions provided by the Veteran's private physician adequate because the examiner discussed the relevant findings, considered the contentions of the Veteran, and provided a supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds those opinions persuasive.  The evidence for and against the issue is in relative equipoise.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran.

In sum, the Veteran has been diagnosed with sleep apnea and his private physician has competently opined that problem first began when he sustained a broken nose during active service.  A VA physician has found no relationship between sleep apnea and the service injury.  The Board finds that the evidence is in equipoise..  Accordingly, the Board resolves reasonable doubt in favor of the Veteran and finds that entitlement to service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

In a May 2010 private treatment record, it was noted that the Veteran reported for treatment with symptoms of additional nasal blockage.  A review of the record shows that the Veteran was last provided a VA examination of residuals of a broken nose, status post rhinoplasty, in February 2010.  As the Veteran has reported increased nasal blockage since that time, the Board finds that the Veteran should be provided a VA examination to determine the current level of severity of all impairment resulting from the residuals of a broken nose, status post rhinoplasty.

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made with regard to the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA Medical Center and private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from service-connected residuals of a broken nose, status post rhinoplasty.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

3.  Then, readjudicate the claim.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


